internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-122348-03 date date legend authority state date date x this is in response to your request for an extension of time under sec_301_9100-1 of the procedure and administration regulations to file form_8328 carryforward election of unused private_activity_bond volume_cap for the authority to make a carryforward election under sec_146 of the internal_revenue_code with respect to x in unused volume_cap for year facts and representations authority also requests a ruling that the form_8328 filed on date be deemed timely filed we are not ruling on this request because we grant the extension of time under sec_301_9100-1 to file the form_8328 plr-122348-03 you make the following representations authority is a body politic and corporate of state authorized to issue obligations to finance exempt facilities described in sec_142 of the code in date authority was allocated state_ceiling for which it had authorization to carryforward after the due_date for filing its carryforward election authority discovered that the form_8328 to carryforward the volume_cap had not been filed on date authority filed with the internal_revenue_service a form_8328 electing to carry forward x of authority’ sec_2002 bond volume_cap the next day on date authority submitted a ruling_request for an extension of time to file the form_8328 as of date the failure to make the regulatory election had not been discovered by the internal_revenue_service law and analysis sec_146 provides that if an issuing authority’s volume_cap for any calendar_year after exceeds the aggregate amount of tax-exempt private_activity_bonds issued during the calendar_year by the authority the authority may elect to treat all or any portion of the excess as a carryforward for one or more carryforward purposes the election is made by filing form_8328 with the internal_revenue_service center ogden ut under notice_89_12 1989_1_cb_633 form_8328 must be filed by the earlier of february of the calendar_year following the year in which the excess_amount arises or the date_of_issue of bonds issued pursuant to the carryforward election the election must identify the purpose for which the carryforward is elected and specify the amount to be carried forward for that purpose sec_146 carryforward elections and any identifications or specifications stated therein are irrevocable sec_146 sec_301_9100-1 of the procedure and administration regulations provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements for automatic extensions in sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief will be granted if the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requested relief under that section plr-122348-03 before the failure to make the regulatory election is discovered by the irs sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability than the taxpayer would have had if the election had been made timely taking into account the time_value_of_money conclusion under the facts and circumstances of this case we conclude that authority acted reasonably and in good_faith and that granting an extension of time under sec_301 to file a form_8328 to carryforward x in unused volume_cap from calendar_year will not prejudice the interests of the government authority is granted an extension of time to days from the date of this letter_ruling to file the form_8328 to carryforward x in unused volume_cap except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to authority the rulings contained in this letter are based upon information and representations submitted by the authority and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely assistant chief_counsel exempt_organizations employment_tax government entities by _________________ rebecca l harrigal chief tax exempt bond branch
